I agree that the instruction relative to contributory negligence should not have been given, as there was no substantial evidence upon which to base it. However, the giving of an abstract instruction — although disapproved — will not warrant a reversal unless it can be said that the interests of the party complaining of error were substantially injured thereby: Blashfield's Cyc. of Automobile Law, § 6666.5; 64 C.J. § 646, p. 738. In the instant case the jurors were not misled by such instruction. As reasonable-minded persons they knew that there was nothing that the plaintiff did or failed to do that had anything whatever to do with causing the collision. In my opinion, the alleged contributory negligence of the plaintiff was not taken into consideration by the jury in reaching its verdict.
I, therefore, dissent.
LUSK, J., concurs in this dissent. *Page 143